Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 9/1/2021, Applicant, on
11/22/2021, amended claims 1, 10-12 and 21-23. Claims 6 and 17 are canceled. Claims 1-5, 7-16
and 18-23 remain pending in this application and have been rejected below.

Response to Amendments
With respect to Applicant’s amendments, the 112 rejections are hereby removed.
Applicant’s amendments and arguments have been considered. However, the 103 rejections have been updated below.

Response to Arguments
With respect to the 103 arguments, Applicant argues that Lange is “silent as to identifying candidate operational functions of the real-world product being designed, performing simulations using the identified candidate real-world operational functions in a model representing the product being designed, and selecting an operational function of the real-world product based on simulation” (See Remarks at pg. 12). Specifically, Applicant argues that “objective functions in Lange are the objectives of the optimization and not real-world operational functionalities of the product being developed” (See Remarks at pg. 13). However, Examiner respectfully disagrees. Examiner notes that Lange simulates a manufacturing process for a real-world product by meeting a set of objective functions, where these candidate objective functions are physics-based functions of the real-world products optimized in the simulator according to the materials, components manufacturing processes and variables. The optimized aspects of the product design determined from the simulator are selected to establish the setup and design for a real-world product. Examiner also notes that Applicant’s simulation of a candidate or objective function is to optimize aspects of the product real-world operational functionality] of an amount of adhesive [component]. Therefore, Examiner reasonably interprets that Lange discloses “identifying candidate operational functions of the real-world product being designed, performing simulations using the identified candidate real-world operational functions in a model representing the product being designed, and selecting an operational function of the real-world product based on simulation.” 

With respect to the 103 arguments, Applicant argues that Lange is silent as to using the “objective function in a simulation and selecting an objective function based on results of a simulation” (See Remarks at pg. 13). However, Examiner respectfully disagrees. Examiner notes that, in ¶0082-0083 of Lange’s disclosure, optimization algorithms are iterated to determine optimal settings for each physical part of assembly, those objective functions being physics-based functions, such as an amount of adhesive used, amount of unused web, number of rollers needed, etc. Therefore, the objective functions described in Lange discloses candidate functions that are possible physics-based functions of the real-world product. Also, Examiner notes that, in paragraphs ¶0092-0093 of Lange, an optimal objective function is selected based on the simulation. Specifically, the simulator may simulate candidate functionalities (i.e. machine direction, cross machine direction modulus of elasticity, etc.) to predict the optimal function and materials (i.e. physical parts such as adhesives, rollers, etc.). Therefore, Examiner has reasonably interpreted that Lange’s disclosure discloses “select[ing] the real-world operational functionalities and physical parts of the identified real-world product from among the identified candidate real-world operational functionalities and candidate physical parts based on results of the one or more simulations.” See the rejection below.  

With respect to the 103 arguments, Applicant also argues that Lange and Wagner does not describe the amended limitation: “digitizing the determine current performance capabilities as current benchmark parameters… linking, in the central database, the components storing the determined current performance capabilities with components representing respective products of the one or more similar products” (See Remarks at pg. 14). However, Examiner respectfully disagrees. Lange’s disclosure discloses stored digital properties that represent the capabilities of similar products, which can be simulated for a candidate product. See the following rejection: (Lange: Fig. 1 and ¶0003, ¶0016-0019, 0027, 0034-0036, 0052, 0057-0059 and 0089-0091: Sensors may be used to capture measurements of physical properties of a similar product web. These measurements of the physical properties of the scanned product can be simulated in one or more mechanical tests for a virtual output. The simulations of the measurements may be subject to a formula or rule, such as a uniform modulus, Poisson’s ratio and/or a Gaussian random field (See ¶0034 of the Applicant’s Specification where automated rules are the application of a formula). Simulations of the production system will enable the exploration of options for a faster product development time to market. A simulation is created with properties that are similar to or the same as a real world product to predict properties measured for a real world scenario (i.e. predictive output from stress, strain and temperature) [capabilities]. These similar properties are linked to specific products to be used in a simulation. See ¶0052 for model properties being stored in a central database. See also 0089-0091 where an algorithm may be automatically used in a simulator to test for desired capabilities (i.e. tension and strain) with respect a constraint, rule or limit. See ¶0064 and 0074 for current performance capabilities.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Patent, 7,082,403, hereinafter referred to as Wagner) in view of Lange et al. (US Patent Application Publication, 2018/0004874, hereinafter referred to as Lange).

As per Claim 1, Wagner discloses A computer-implemented method of developing design of a product using simulation, the method comprising: 
a)	identifying a real-world product being developed on a product development platform; repeatedly evaluating one or more products similar in operation to the identified real-world product, in response to each evaluation (Wagner: Fig. 6, 9, 14 and Cols. 4, 7-9: The system manages an engine value analyzer that allows product performing industry comparisons and running iterations to develop their optimal performance requirements [repeatedly evaluate]. Specifically, in an engine value analyzer, parameters can be evaluated based on user input. The tool can vary input parameters to evaluate simulated changes in the parameters associated with an engine [product]. See Fig. 9 for evaluation of a current product and similar products. Also, in a maintenance evaluator, specific attributes are evaluated based on preferences inputted by a user (i.e. solution desired by particular engine product, see Fig. 14). See simulated models displayed in the engine analyzer chart in Fig. 9. See also, Fig. 5 the engine value analyzer performs what-if analyses on real world products, such as a GE engine or Pratt & Whitney engine. Examiner notes that the system provides a platform for a product to develop its optimal performance requirements.).

c)	determining current performance capabilities of the one or more similar products,…and digitizing the determined current performance capabilities as current benchmark parameters… the digitizing including: (i) storing the determined current performance capabilities as benchmark parameters in digital form in respective components in a central database integrated within the product development platform … (Wagner: Fig. 2, 8-9 and Cols. 6-8: A centralized database is stored on database server can be assessed by potential users at a client systems. The system captures all customer applications related information, and provides on-line, up-to-date information upon request. The system utilizes a Relational Database with a front-end client user interface for administration and a web interface for standard user input and reports [generate output] 0000. User interfaces, as provided in Figs. 4-19, can be provided to a user. To compare GE [an organization] engines to the competing engines, measurements, such as fuel burn, maintenance and reliability, are calculated and displayed. The engine value analyzer tool allows a user to gauge the true cost of owner GE engines versus the competition; vary input parameters [search parameters, see queries in Col. 6] to evaluate the sensitivity of changes; etc. The results [output] for comparing values in the engine value analyzer are delivered in a matrix, see user interface in Fig. 9. The results display displays parameters identifying real-world functions, such as fuel burn, shop visit rate, etc., in rows and engine products parts, such as Boeing B747, CF6, PWXXX, in columns (whereas the intersecting cells represent the respective values). Also, it is noted in Col.4 that the system manages an engine value analyzer that allows product performing industry comparisons and running iterations to develop their optimal performance requirements. All information provided in Figs. 4-19 are stored in a centralized database. Examiner notes that the system provides a platform for a product to develop its optimal performance requirements.);

d)	generating output, by running an application of the product development platform, that searches the current benchmark parameters as stored in the digital form in the components in the central database (Wagner: Fig. 2, 8-9 and Cols. 7-8: A centralized database is stored on database server can be assessed by potential users at a client system. The system captures all customer applications related information, and provides on-line, up-to-date information upon request. The system utilizes a Relational Database with a front-end client user interface for administration and a web interface for standard user input and reports [generate output]. User interfaces, as provided in Figs. 4-19, can be provided to a user. To compare GE [an organization] engines to the competing engines, measurements, such as fuel burn, maintenance and reliability, are calculated and displayed. The engine value analyzer tool allows a user to gauge the true cost of owner GE engines versus the competition; vary input parameters [search parameters for engine components, see queries in Col. 6] to evaluate the sensitivity of changes; etc. The results [output] for comparing values in the engine value analyzer are delivered in a matrix, see user interface in Fig. 9. The results display displays parameters identifying real-world functions, such as fuel burn, shop visit rate, etc., in rows and engine products parts, such as Boeing B747, CF6, PWXXX, in columns (whereas the intersecting cells represent the respective values. Also, it is noted in Col.4 that the system manages an engine value analyzer that allows product performing industry comparisons and running iterations to develop their optimal performance requirements. All information provided in Figs. 4-19 are stored in a centralized database.  Examiner notes that the system provides a platform for a product to develop its optimal performance requirements.); and

f)	said identifying a real-world product, repeatedly evaluating, generating output and defining being performed by a processor (Wagner: Fig. 6, 9, 14 and Cols. 4, 7-9: The server system manages an engine value analyzer that allows product performing industry comparisons and running iterations to develop their optimal performance requirements [repeatedly evaluate]. Specifically, in an engine value analyzer, parameters can be evaluated based on user input. The tool can vary input parameters to evaluate simulated changes in the parameters associated with an engine [product] in various reports [generated output]. See Fig. 9 for evaluation of a current product and similar products. Also, in a maintenance evaluator, specific attributes are evaluated based on preferences inputted by a user (i.e. solution desired by particular engine product, see Fig. 14). See simulated models displayed in the engine analyzer chart in Fig. 9. See also, Fig. 5 the engine value analyzer performs what-if analyses on real world products, such as a GE engine or Pratt & Whitney engine. Examiner notes that the system provides a platform for a product to develop its optimal performance requirements.).

Wagner does not explicitly disclose, however Lange discloses:
a)	identifying a real-world product being developed on a product development platform (Lange: ¶0003 and ¶0016-0027: Simulations of the production system will enable the exploration of options for a faster product development time to market. A simulation of a product may predict properties measured for a real world scenario (i.e. predictive output from stress, strain and temperature. See ¶0080 for simulation and programming application/platform.)

b)	in response to running tests on the one or more similar products, automatically collecting measurements taken by sensors configured on sub-components of the one or more similar products (Lange: ¶0057-0059, 0069 and 0072-0074: Sensors may be used to capture measurements of physical properties of a similar product web. These measurements of the physical properties of the scanned product can be simulated in one or more mechanical tests for a virtual output. A simulation can connect models of individual sub-components of a product (i.e. pipes, vessels, valves, etc. to connect to form a complete adhesive system.);

c)	determining current performance capabilities of the one or more similar products, and the sub-components by applying automated rules to the collected measurements taken by sensors; digitizing the determined current performance capabilities… for developing the identified real-world product... by and (ii) linking, in the central database, the components storing the determined current performance capabilities with components representing respective products of the one or more similar products (Lange: Fig. 1 and ¶0003, ¶0016-0019, 0027, 0034-0036, 0052, 0057-0059 and 0089-0091: Sensors may be used to capture measurements of physical properties of a similar product web. These measurements of the physical properties of the scanned product can be simulated in one or more mechanical tests for a virtual output. The simulations of the measurements may be subject to a formula or rule, such as a uniform modulus, Poisson’s ratio and/or a Gaussian random field (See ¶0034 of the Applicant’s Specification where automated rules are the application of a formula). Simulations of the production system will enable the exploration of options for a faster product development time to market. A simulation is created with properties that are similar to or the same as a real world product to predict properties measured for a real world scenario (i.e. predictive output from stress, strain and temperature) [capabilities]. These similar properties are linked to specific products to be used in a simulation. See ¶0052 for model properties being stored in a central database. See also 0089-0091 where an algorithm may be automatically used in a simulator to test for desired capabilities (i.e. tension and strain) with respect a constraint, rule or limit. See ¶0064 and 0074 for current performance capabilities.) 

d)	linked to the components representing the respective products of the one or more similar products and therefrom identifies candidate real-world operational functionalities of the identified real-world product being developed and candidate physical parts for the identified real-world product being developed (Lange: Fig. 1 and ¶0017-0024, 0034-0036, 0052 and 0080-0088: In an ENOVIA product lifecycle management system, the user may manually adjust any inputs or process flows in the user interface of the simulator if desired to explore new operating conditions. The simulation is then run in a computer system and the predicted outputs generated and stored. From the simulated predicted inputs, the simulation may be used to determine the appropriate manufacturing process for a product that must meet a set of objectives. The simulator may be used to optimize aspects of the product design, process and/or equipment design, the materials used in the product, components [parts], variables and the manufacturing operation of the process (See example candidate changes of functions and parts in ¶0086). A simulation is created with properties that are similar to or the same as a real world product to predict properties measured for a real world scenario (i.e. predictive output from stress, strain and temperature) [capabilities]. These similar properties are linked to specific products to be used in a simulation. See ¶0052 for model properties being stored in a central database. See ¶0069 for subcomponents of a product. See ¶0017, 0019 and 0023 for real world factors, product and parts/components which are utilized in a predictive simulation to measure a real world scenario.).

e)	defining real-world operational functionalities and physical parts for the identified real-world product by invoking a modeling application that (i) performs one or more simulations using the identified candidate real-world operational functionalities and candidate physical parts from the generated output in one or more computer-based models representing the identified real-world product and (ii) selects the real-world operational functionalities and physical parts of the identified real-world product from among the identified candidate real-world operational functionalities and candidate physical parts based on results of the one or more simulations, thereby developing design of the real-world product (Lange: Fig. 1 and ¶0017-0024 and 0080-0093 In an ENOVIA product lifecycle management system, the user may manually adjust any inputs or process flows in the user interface of the simulator if desired to explore new operating conditions. The simulation is then run in a computer system [computer-based model] and the predicted outputs generated and stored. From the simulated predicted inputs, the simulation may be used to determine the appropriate manufacturing process for a product that must meet a set objectives or possible objective function. An objective function can be a real-world function, such as a function to improve a total manufacturing cost to manufacture the real-world product or minimize the use of a real-world part, amount of adhesive used, amount of unused web, number of rollers needed, etc. [candidate functions and physical parts]. The simulator may be used to optimize aspects of the product design, process and/or equipment design [developing design of the real-world product], the materials used in the product, components [parts], variables and the manufacturing operation of the process.  The simulation may be used to select the appropriate manufacturing process (encompassing the design, components, material, etc.) for a product that must meet a set of objectives or objective function. The simulation may be used to determine the variation of setup or design of a "real" manufacturing process versus the simulation. See ¶0092-0093, where based on the simulation of the objective function (i.e. amount of adhesive used) an optimal level of adhesion level or bond strength may be selected for a real-world product. See simulation modeling application in ¶0080-0081. See ¶0017, 0019 and 0023 for real world factors, product and parts/components which are utilized in a predictive simulation to measure a real world scenario.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Wagner with Lange’s product development process for a product because the references are analogous/compatible, since each is directed toward features of analyzing and developing products according to specific requirements, and because incorporating with Lange’s product development process for a product in Wagner would have Wagner’s pursuit of effectively developing optimal performance requirements for a product (See Wagner, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 and 23 recite limitations already addressed by the rejection of claim 1; therefore, the same rejection applies. Further, Wagner discloses a processor and a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that , when executed by the processor the computer code instructions cause the computer system to implement; and a non-transitory computer-readable storage medium having code instructions stored thereon, the storage medium operatively coupled to a processor such that, when executed by the processor, the computer code instructions cause the processor to (Wagner: Fig. 2-3 and Cols. 3, 5-6: The invention is a computer program embodied on a computer readable medium for managing various customer productivity applications for a corporation. The program includes a code segment that sets up a directory structure to organize information into a centralized database and provides users access to a specific customer productivity application and its associated modules to obtain information stored in the centralized database. System 22 includes server system 12 and client systems 14. Server system 12 further includes a database server [memory] 16, an application server 24, a web server 26, a fax 15 server 28, a directory server 30, and a mail server 32. A disk storage unit 34 is coupled to database server 16 and directory server 30. Servers 16, 24, 26, 28, 30, and 32 are coupled in a local area network (LAN) 36. A Server system 12 includes a collection component 64 for collecting information from users into centralized database 20, a tracking component 66 for tracking information, a displaying component 68 to display information, a receiving component 70 to receive a specific query from client system, and an accessing component 72 to access centralized database 20. Receiving component 70 is programmed for receiving a specific query from one of a plurality of users. Server system 12 further includes a processing component 76 for searching and processing received queries against data storage device 34 containing a variety of information.)  

As per Claim 2, Wagner in view of Lange discloses the method of Claim 1, further comprising: generating a data-driven model defining relationships of each current benchmark parameter; for a given current benchmark parameter, including in each defined relationship an attribute representing a value of the given benchmark parameter, the attribute connecting the given current benchmark parameter to a product of the one or more similar products in the data-driven model; and searching, by the application, the current benchmark parameters based on the generated data-driven model (Wagner: Fig. 2, 8-9 and Cols. 2, 7-8: A centralized database is stored on database server can be assessed by potential users at a client systems. The system captures all customer applications related information, and provides on-line, up-to-date [current] information upon request. The system utilizes a Relational Database with a front-end client user interface for administration and a web interface for standard user input and reports. User interfaces, as provided in Figs. 4-19, can be provided to a user. To compare GE engines to the competing engines, measurements, such as fuel burn, maintenance and reliability, are calculated and displayed. The engine value analyzer tool allows a user to gauge the true cost of owner GE engines versus the competition; vary input parameters to evaluate the sensitivity of changes [search parameters, see inputs on Fig. 9]; etc. The results [output] for comparing values in the engine value analyzer are delivered in a matrix, see user interface in Fig. 9. See a data driven model according to the spreadsheet results in the engine analyzer charts, where relationships are displayed for each benchmark parameter from the similar products. The results display displays parameters, such as fuel burn, shop visit rate, etc., in rows and engine products, such as Boeing B747, CF6, PWXXX, in columns (whereas the intersecting cells represent the respective values.).

Claim 13 recites limitations already addressed by the rejection of claim 2; therefore, the same rejection applies.

As per Claim 3, Wagner in view of Lange discloses the method of Claim 1.

Wagner does not explicitly disclose, however Lange discloses wherein the product development platform is a product lifecycle management (PLM) platform (Lange: ¶0059-0060: A product lifecycle management (PLM) system which may provide a user interface for a product design tool.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Wagner with Lange’s product lifecycle management because the references are analogous/compatible, since each is directed toward features of analyzing and developing products according to specific requirements, and because incorporating with Lange’s product lifecycle management in Wagner would have Wagner’s pursuit of effectively developing optimal performance requirements for a product (See Wagner, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 recites limitations already addressed by the rejection of claim 3; therefore, the same rejection applies.

As per Claim 4, Wagner in view of Lange discloses the method of Claim 1, wherein the evaluating automatically processes a spreadsheet that includes the collected [data] (Wagner: Fig. 2, 8-9 and Cols. 2, 7-8: The system manages an engine value analyzer that allows product performing industry comparisons and running iterations to develop their optimal performance requirements [repeatedly evaluate]. To compare GE engines to the competing engines, measurements, such as fuel burn, maintenance and reliability, are calculated and displayed. The engine value analyzer tool allows a user to gauge the true cost of owner GE engines versus the competition; vary input parameters to evaluate the sensitivity of changes; etc. The results [output] for comparing values in the engine value analyzer are delivered in a matrix, see user interface in Fig. 9. See a data driven model according to the spreadsheet results in the engine analyzer charts, where relationships are displayed for each benchmark parameter from the similar products. The results display displays parameters, such as fuel burn, shop visit rate, etc., in rows and engine products, such as Boeing B747, CF6, PWXXX, in columns (whereas the intersecting cells represent the respective values. Examiner notes that “tests” are repeated evaluations of a given similar product, see Applicant’s Specification ¶0024.).

Wagner does not explicitly disclose, however Lange discloses collected measurements (Lange: ¶0057-0059 and 0072-0074: Sensors may be used to capture measurements of physical properties of a similar product web. These measurements of the physical properties of the scanned product can be simulated in one or more mechanical tests for a virtual output.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Wagner with Lange’s collection of measurements for product development process for a product because the references are analogous/compatible, since each is directed toward features of analyzing and developing products according to specific requirements, and because incorporating with Lange’s collection of measurements for product development process for a product in Wagner would have Wagner’s pursuit of effectively developing optimal performance requirements for a product (See 

Claim 15 recites limitations already addressed by the rejection of claim 4; therefore, the same rejection applies.

As per Claim 5, Wagner in view of Lange discloses the method of Claim 1, wherein the evaluation executes the modeling application to simulate operations of the one or more similar products, the modeling application determining current performance capabilities from the simulated operations (Wagner: Fig. 6, 9, 14 and Cols. 7-9: In an engine value analyzer, parameters can be simulated based on user input. Specifically, the tool can vary input parameters to evaluate simulated changes in the parameters associated with an engine [product]. See Fig. 9 for evaluation of a current product and similar products. Also, in a maintenance evaluator, specific attributes are evaluated based on preferences inputted by a user (i.e. solution desired by particular engine product, see Fig. 14). See simulated models displayed in the engine analyzer chart in Fig. 9.).

Claim 16 recites limitations already addressed by the rejection of claim 5; therefore, the same rejection applies.

As per Claim 7, Wagner in view of Lange discloses the method of Claim 1, wherein the evaluation includes at least one of: automatically obtaining current performance capabilities from web-based applications of vendors associated with the one or more similar products and automatically parsing current performance capabilities from consumer surveys or other product literature on the one or more similar products (Wagner: Fig. 1, 8-9 and Cols. 2, 7-8: A centralized database is stored on database server can be assessed by potential users at a client systems. The system captures all customer applications related information, and provides on-line, up-to-date information upon request. The system utilizes a Relational Database with a front-end client user interface for administration and a web interface for standard user input and reports. User interfaces, as provided in Figs. 4-19, can be provided to a user. To compare GE engines to the competing engines [one or more similar products], measurements, such as fuel burn, maintenance and reliability, are calculated and displayed. A searchable web-based centralized system manages an engine value analyzer tool that allows a user to gauge the true cost of owner GE engines versus the competition; vary input parameters to evaluate the sensitivity of changes [adding, update, filter, etc., see input fields in Fig. 9]; etc. The results display displays parameters, such as fuel burn, shop visit rate, etc., in rows and engine products, such as Boeing B747, CF6, PWXXX [vendors associated with similar products], in columns. See also Fig. 14 where capabilities are customized.)

Claim 18 recites limitations already addressed by the rejection of claim 7; therefore, the same rejection applies.

As per Claim 8, Wagner in view of Lange discloses the method of Claim 1, wherein digitizing the current performance capabilities includes at least one of: adding, deleting, updating, filtering, and comparing existing benchmark parameters in the central database to generate the current benchmark parameters (Wagner: Fig. 1, 8-9 and Cols. 2, 7-8: A centralized database is stored on database server can be assessed by potential users at a client system. The system captures all customer applications related information, and provides on-line, up-to-date information upon request. The system utilizes a Relational Database with a front-end client user interface for administration and a web interface for standard user input and reports. User interfaces, as provided in Figs. 4-19, can be provided to a user. To compare GE [an organization] engines to the competing engines, measurements, such as fuel burn, maintenance and reliability, are calculated and displayed. The engine value analyzer tool allows a user to gauge the true cost of owner GE engines versus the competition; vary input parameters to evaluate the sensitivity of changes [adding, update, filter, etc., see input fields in Fig. 9]; etc. The results for comparing values in the engine value analyzer are delivered in a matrix [comparing benchmark parameters, i.e. fuel burn rate], see user interface in Fig. 9. See also Fig. 14 where capabilities are customized.) 

Claim 19 recites limitations already addressed by the rejection of claim 8; therefore, the same rejection applies.

As per Claim 9, Wagner in view of Lange discloses the method of Claim 1, wherein the digitized current benchmark parameters in the central database are continuously accurate and instantly visible to different users of the product development platform, including users associated with one or more of: project management, product definition, engineering, manufacturing, sourcing, and testing (Wagner: Col. 2: A centralized database is stored on database server can be assessed by potential users at a client systems. The system captures all customer applications related information, and provides on-line, up-to-date information upon request. The system utilizes a Relational Database with a front-end client user interface for administration and a web interface for standard user input and reports. User interfaces, as provided in Figs. 4-19, can be provided to a user. See Fig. 13-14 for examples of project management and product definition. See Figs. 4-12 for examples of engineering manufacturing and testing.)

Claim 20 recites limitations already addressed by the rejection of claim 9; therefore, the same rejection applies.

As per Claim 10, Wagner in view of Lange discloses the method of Claim 1, wherein generating the output includes at least one of: a modeling application of the product development platform automatically determining a given physical part for the identified real-world product based on performing a simulation using the searched current benchmark parameters; a manufacturing application integrated with the product development platform automatically assembling a prototype of the identified real-world product with a part based on analyzing the current benchmark parameters; (Wagner: Fig. 2, 8-9 and Cols. 7-8: A centralized database is stored on database server can be assessed by potential users at a client systems. The system captures all customer applications related information, and provides on-line, up-to-date information upon request. The system utilizes a Relational Database with a front-end client user interface for administration and a web interface for standard user input and reports. User interfaces, as provided in Figs. 4-19, can be provided to a user. To compare GE [an organization] engines to the competing engines, measurements, such as fuel burn, maintenance and reliability, are calculated and displayed. The engine value analyzer tool allows a user to gauge the true cost of owner GE engines [real-world product] versus the competition; vary input parameters to evaluate the sensitivity of changes; etc. The results for comparing values in the engine value analyzer are delivered in a matrix, see user interface in Fig. 9. The results display displays parameters, such as fuel burn, shop visit rate, etc., in rows and engine products, such as Boeing B747, CF6, PWXXX, in columns (whereas the intersecting cells represent the respective values. Also, it is noted in Col.4 that the system manages an engine value analyzer that allows product performing industry comparisons and running iterations to develop their optimal performance requirements. Examiner notes that the system provides a platform for a product to develop its optimal performance requirements.).

Wagner did not explicitly disclose, however Lange discloses determining a given candidate physical part for the identified real-world product (Lange: Fig. 1 and ¶0017-0024 and 0080-0088: In an ENOVIA product lifecycle management system, the user may manually adjust any inputs or process flows in the user interface of the simulator if desired to explore new operating conditions. The simulation is then run in a computer system and the predicted outputs generated and stored. From the simulated predicted inputs, the simulation may be used to determine the appropriate manufacturing process for a product that must meet a set of objectives. The simulator may be used to optimize aspects of the product design, process and/or equipment design, the materials used in the product, components [parts], variables and the manufacturing operation of the process (See example candidate changes of functions and parts in ¶0086). See ¶0017, 0019 and 0023 for real world factors, product and parts/components which are utilized in a predictive simulation to measure a real world scenario.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Wagner with Lange’s product development process for a product because the references are analogous/compatible, since each is directed toward features of analyzing and developing products according to specific requirements, and because incorporating with Lange’s product development process for a product in Wagner would have Wagner’s pursuit of effectively developing optimal performance requirements for a product (See Wagner, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 recites limitations already addressed by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 11, Wagner in view of Lange discloses the method of Claim 1, wherein the application is a requirements manager application configured to interface with a grid browser user interface application (Wagner: Fig. 1 and Cols. 2: A system includes web-enabled interactive databases to manage productivity applications.  The system may utilize various interfaces. The method includes the steps of defining various customer productivity applications and users of various customer productivity applications, identifying tools and information relating to various customer productivity applications, setting up a number of pre-defined modules for each customer productivity application, and providing users access to a specific customer productivity application and associated modules of the specific customer productivity application to obtain information stored in a centralized database. See grid user interface in Fig. 19.)

Claim 22 recites limitations already addressed by the rejection of claim 11; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nalluri et al. (US 2015/0356205): Various disclosed embodiments include a method for assigning a refined material definition to a designed part, the method performed by a data processing system and including accessing the designed part through the data processing system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683